   Case: 1:20-cv-05956 Document #: 13-3 Filed: 10/26/20 Page 1 of 1 PageID #:572




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 TOMI TRANCHITA,                  )
                                  )
           Plaintiff,             ) Case No. 20-cv-5956
                                  )
 v.                               ) Hon Sara L. Ellis
                                  )
 KWAME RAOUL, et al.              )
                                  )
           Defendants.            )
                                  )

                                     NOTICE OF FILING

To:    Attorneys of Record

       PLEASE TAKE NOTICE that on October 26, 2020, I caused to be filed with the Clerk
of the Unit States District Court, Northern District of Illinois, Eastern Division, Defendants
Callahan, Fischer, and Mooi’s Memorandum in Opposition to Plaintiff’s Motion for
Temporary Restraining Order and Preliminary Injunction,

                                                     /s/ Mary A. Johnston
                                                     MARY A. JOHNSTON
                                                     ASSISTANT ATTORNEY GENERAL
                                                     Office of the Illinois Attorney General
                                                     General Law Bureau – Civil Rights Unit
                                                     100 W. Randolph St., 13th Floor
                                                     Chicago, IL 60601
                                                     (312) 814-3739
                                                     (312) 814-4425 (FAX)
                                                     mjohnston@atg.state.il.us



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing notice and referenced pleading
was served on all counsel of record via the Court’s CM/ECF system on the 26thth day of October,
2020.

                                                     /s/ Mary A. Johnston
                                                     MARY A. JOHNSTON
